DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 12 Jan. 2022
	Claims 1-20 are pending in this case. Claims 1, 11 and 21 are independent claims



Applicant’s Response
In Applicant’s Response dated 12 Jan. 2022, Applicant amended claims 1-3, 7, 10-13, 17 and 20; cancelled claims 1, 2 and 3; added new claims 18-21.  Applicant argued against all rejections previously set forth in the Office Action dated 09 Dec. 2021.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hancock (US 2019/0114308 A1; Filed: Oct. 17, 2017).

Regarding independent claims 1, 11 and 20, Hancock discloses a system comprising:
 one or more hardware processors (0005-0007; 0096).; and 
a non-transitory computer readable medium comprising instructions which, when executed by the one or more hardware processors, causes performance of operations comprising: 
receiving a collection comprising a plurality of sets of content (0005-0007; 0096).; 
determining a first layout for a first set of content in the collection (0005-0007; 0096).; 
determining a second layout for a second set of content in the collection (0005-0007; 0096).; 
generating an organizational structure for the collection based at least on the first layout for the first set of content and the second layout for the second set of content (0005-0007; 0096).; 
based at least on the organizational structure: determining a first navigational relationship from the first set of content to the second set of content in the collection (0005-0007; 0096).; and 
automatically generating a multipage navigable interface comprising: 
a first page that includes the first set of content (0005-0007; 0096).; 
a second page that includes the second set of content (0005-0007; 0096).; and 
a first interface element, within the first page, corresponding to the first navigational relationship that provides for navigation from the first page to the second page (0005-0007; 0096).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock (US 2019/0114308 A1; Filed: Oct. 17, 2017) in view of Cave et al. (US 2007/0162845 A1; Filed: Jan. 9, 2006) (hereinafter “Cave”).

Regarding dependent claims 2 and 12, Hancock in view of Cave disclose the system as recited in claims 1 and 11 respectively, wherein the operation for determining the organizational structure for the collection comprises operations for: determining a first content type for the first set of content based on the first layout and a second content type for the second set of content based on the second layout; and determining, wherein the organizational structure is generated based on the first content type and the second content type (0027; 0043; 0049; 0060; 0065-0069). 

Regarding dependent claims 3 and 13, Hancock in view of Cave disclose the system as recited in claims 2 and 12 respectively, wherein the operation for generating determining the organizational structure for the collection further comprises operations for: determining that the first set of content is an only set of content, of the plurality of sets of content, of the first content type; determining that multiple sets of content, including the second set of content, of the plurality of sets of content, are of the second content type; and generating a hierarchical structure comprising: a first node representing the first set of content; and multiple nodes respectively representing the multiple sets of content, wherein the first node is a parent node of each of the multiple nodes (0027; 0043; 0049; 0060; 0065-0069; 0092; 0054).

Regarding dependent claims 4 and 14, Hancock in view of Cave disclose the system as recited in claims 3 and 13 respectively, wherein the operation for generating the hierarchical structure further comprises an operation for: determining that the first node is linked to the multiple nodes in accordance with multiple first navigational relationships, and wherein the first page comprises multiple interface elements, including the first interface element, corresponding respectively to the multiple first navigational relationships that provide for navigation from the first page to pages for the multiple nodes (0092; 0054).

Regarding dependent claims 5 and 15, Hancock in view of Cave disclose the system as recited in claims 2 and 12 respectively,, wherein the operation for determining the first content type for the first set of content further comprises an operation for computing a similarity score based on a comparison of content characteristics, including the first layout, of the first set of content with a standard set of characteristics for the first content type (0077-0079).

Regarding dependent claims 6 and 16, Hancock in view of Cave disclose  the system as recited in claims 2 and 12 respectively, wherein the first content type and the second content type are selected from a group of content types consisting of: webpages, images, videos, help pages, index pages, root sites, main entry sites, database sheets, catalog pages, product description pages, event description pages, and word-processing documents (0025-0026).

Regarding dependent claims 7 and 17, Hancock in view of Cave disclose the system as recited in claims 1 and 11 respectively, wherein the operation for automatically generating the multipage navigable interface further comprises an operation for generating a third page that includes a third set of content of the plurality of sets of content, wherein the first page comprises a second interface element corresponding to a second navigational relationship that allows for navigation from the first page to the third page (0025-0026).

Regarding dependent claims 8 and 18, Hancock in view of Cave disclose the system as recited in claims 1 and 11 respectively, wherein the operations further comprise receiving content metadata corresponding to the collection, the content metadata describing content characteristics of the first set of content and the second set of content, and wherein the content metadata is selected from a group comprising: a number of images within a corresponding set of content, a size of text within the corresponding set of content, whether the corresponding set of content is related to payment processing, a number of fields within the corresponding set of content, and a type of the fields within the corresponding set of content (0077-0079).

Regarding dependent claims 9 and 19, Hancock in view of Cave disclose the system as recited in claims 1 and 11 respectively, wherein the operations further comprise determining a device type for display of the multipage navigable interface based at least on the first layout for the first set of content and the second layout for the second set of content, and wherein the multipage navigable interface is configured for operation on the determined device type (0027; 0043; 0049; 0060; 0065-0069).

Regarding dependent claim 10, Hancock in view of Cave disclose the system as recited in claim 1, wherein the operation for generating determining the organizational structure for the collection comprises operations for: determining a first content type for the first set of content based on the first layout by computing a first similarity score based on a comparison of first content characteristics, including the first layout, of the first set of content with a standard set of characteristics for the first content type; and determining a second content type for the second set of content based on the second layout by computing a second similarity score based on a comparison of second content characteristics, including the second layout, of the second set of content with a standard set of characteristics for the second content type (0027; 0043; 0049; 0060; 0065-0069).; 
determining that the first set of content is an only set of content, of the plurality of sets of content, of the first content type; determining that multiple sets of content, including the second set of content, of the plurality of sets of content, are of the second content type; generating a hierarchical structure comprising: a first node representing the first set of content; and multiple nodes respectively representing the multiple sets of content, wherein the first node is a parent node of each of the multiple nodes; and determining that the first node is linked to the multiple nodes in accordance with multiple first navigational relationships, wherein the first page comprises multiple interface elements, including the first interface element, corresponding respectively to the multiple first navigational relationships that provide for navigation from the first page to pages for the multiple nodes (0027; 0043; 0049; 0060; 0065-0069).


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768